Exhibit 10.30

 

[ex10_301.jpg]

 CONVERTIBLE PROMISSORY NOTE $50,000 August , 2018 The undersigned to this
convertible promissory note (the "Not"), Pura Naturals, Inc., ("Pura") by its
duly authorized Officers or agent(s) (the "Maker" or "Pura") for value received,
and intending to be legally bound by this agreement and by the terms and
conditions herein, promises to pay to the order of Bridgepoint Capital LLC, an
Illinois limited liability company ("Payee"), at such place as Payee may
designate in writing, the principal sum of $50,000, with no interest accruing on
such principal sum for 90 days from the date hereof, with all principal owed
hereunder payable in full 90 days from the date hereof (the "Maturity Date").
Origination Fee. Together with principal and any accrued interest, a $2,500
origination fee shall be due and paid at Maturity Date. Renewal. At the sole
option of Payee, this Note may be renewed for an additional 90 day term, subject
to all other terms and provisions of this Note. Use of Funds. To assist in
Pura's immediate cash flow requirements detailed herein, Payee desires to make a
loan (the "Loan") to the Maker and retain a right to convert said Loan to apply
to any funding or other agreement contemplated at a near future date between
Maker and Payee (the "Conversion Right"). The immediate cash flow requirements
are: Ace, Orgill, True Value Shows Includes products, travel expenses, show
requirements Walmart Meeting D&O insurance Factory Supplies for Grease Beast
labels, soap, flow wrap Auditors Edgar Agent M2 Compliance Product manufacturing
cost Terms and Conditions. Maker hereby agrees to be legally bound by the terms
and conditions herein, including the following. Jordan Miller agrees to
personally guaranty this Note and execute a written personal guaranty. Pura
Naturals Convertible Promissory Note

 

 



   

 

 

 

[ex10_302.jpg]

 

 

Events of Default. It shall be an "Event of Default" hereunder if: (i) Maker
fails to pay any amount of principal or interest due hereunder and such failure
shall continue for seven (7) days after Payee notifies Maker thereof in writing;
or (ii) Maker shall fail to perform or observe any other material term, covenant
or agreement on its part to be performed or observed pursuant to this Note, or
any other agreement executed by Maker in connection herewith, and the failure of
Maker to cure such default within 10 days of written notice of such Default to
Maker by Payee. Upon the occurrence and during the continuation of an Event of
Default hereunder, Payee shall be entitled, by written notice to Maker, to
declare this Note to be, and upon such declaration the entire principal balance
hereunder, together with all accrued interest and origination fees thereon,
shall become immediately due and payable. In addition, Payee shall be entitled
to exercise all rights of Payee hereunder and under applicable laws, including
the right to collect from Maker all sums due under this Note. Conversion. At any
time while any principal of this Note is outstanding, and subject to the terms
and conditions set forth herein, the Payee may elect to convert (a "Conversion")
the entire outstanding principal (but not interest) balance of this Note, to
apply to any funding or other agreement contemplated at a near future date
between Maker and Payee not less than the entire outstanding principal balance:
Conversion Notice. Notice of a Conversion by Payee (a "Conversion Notice") shall
be made by delivering a written instrument to Maker. The Conversion Notice shall
state that that Payee is exercising his rights to affect a Conversion, and shall
be effective as of the date set forth on such Conversion Notice. Delivery may be
made by US Mail, overnight courier, facsimile, or any other manner reasonably
designed to reach the Maker. Miscellaneous. Except as otherwise provided in this
Note, Maker hereby waives notice of non-payment, notice of dishonor, and protest
of any dishonor. The holder hereof shall not by any act of omission or
commission be deemed to waive any of its rights or remedies hereunder unless
such waiver is in writing and signed by the holder hereof, and then only to the
extent specifically set forth therein. The waiver of any event shall not be
construed as a waiver of any other right or remedy, nor shall any single or
partial exercise of any right or remedy preclude any other or further exercise
thereof or of any other right or remedy. This Note may be executed in
counterparts. Enforceability. Whenever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note is deemed to be invalid or
unenforceable under such law, such Pura Naturals Convertible Promissory Note 2



 

 

 



   

 

 

[ex10_303.jpg]

 



provision shall be ineffective only to the extent of such invalidity or
unenforceability without affecting the validity or enforceability of any other
provision of this Note. Entire Agreement. This Note expresses the entire
agreement between the parties concerning the subject matter hereof and
supersedes all previous agreements, whether written or oral, between parties
respecting the subject matter hereof. Submission to Jurisdiction. Maker
irrevocably (a) agrees that any suit, action or other legal proceeding relating
to this Note may be brought only in the Circuit Court of Cook County or in the
Northern District of Illinois, at the Payee's option; (b) consents to the
jurisdiction of each such court in any such suit, action or proceeding; and (c)
waives any objection which Maker may have to the laying of venue in any such
suit, action or proceeding in either such court. Nothing contained herein,
however, shall prevent Payee from bringing an action or exercising any rights
against any security or against Maker personally, and against any property of
Maker, within any other state, initiating such proceeding or taking such action
in any other state shall in no event constitute a waiver of the agreement
contained herein that the law of the State of Illinois shall govern the rights
and obligations of Maker and Payee hereunder or of the submission herein made by
Maker to personal jurisdiction within the State of Illinois. The aforesaid means
of obtaining personal jurisdiction and perfecting service of process are not
intended to be exclusive but are cumulative and in addition to all other means
of obtaining personal jurisdiction and perfecting service of process now or
hereafter provided by the law of the State of Illinois. Confession of Judgment.
Notwithstanding any provision hereof or remedy herein to the contrary, Borrower
voluntarily and knowingly agrees and authorizes any attorney to appear in any
court of record having jurisdiction over this Note or any party hereto and to
confess judgment, without process, against Maker and in favor of Payee or its
assigns, which judgment shall be joint and several and shall be for the entire
amount of any unpaid principal, accrued but unpaid interest, accrued but unpaid
charges, and expenses due under this Note and for the reasonable costs of
collection, including attorneys' fees, costs, and expenses. Signatures appear on
the next page. Pura Naturals Convertible Promissory Note



 

 

   

 

 



IN WITNESS WHEREOF, Maker has duly executed this Convertible Promissory Note as
of the date first above written.

 

Pura Naturals, Inc.

 

By:

Printed Name: Title:

 

 

 

By: /s/ Robert Switzer

Printed Name: Robert Switzer

Title: Chief Operating Officer

 

Individually:

 

By:

Jordan Miller, Guarantor



 

 

 

   

 

[ex10_305.jpg]

 



GUARANTY Re: Convertible Promissory Note dated the August , 2018 (the "Note")
between Bridgepoint Capital LLC ("Lender") and Pura Naturals, Inc. ("Borrower")
and Jordan Miller "Guarantor") In order to induce the above named Lender
(hereinafter called the "Lender"); to enter into the above referenced Promissory
Note (hereinafter called the "Note") with the above named Borrower (hereinafter
called "Borrower"); to enter into such additional Note transaction(s) with
Borrower as the Lender, in its sole discretion, may now or from time to time
hereinafter deem advisable, for good and valuable consideration, all without
notice to the undersigned; to grant to the Borrower such renewal, extension,
forbearance, release, or other relinquishment of legal rights as the Lender may
in its sole discretion deem advisable, all without notice to the undersigned
(hereinafter called "Guarantor"), Guarantor, who, if two or more in number,
shall be .ointly and severally bound hereby of more than one Borrower,
guarantees absolutely, continually, unconditionally and without limitation to
Lender, its successors and assigns the full, prompt and unconditional payment
when due whether upon the due date or earlier by reason of acceleration or
otherwise, and at all times thereafter, of all the indebtedness, liabilities and
obligations of Borrower to Lender, its successors and assigns, hereafter
existing, due or to become due, under the above referenced Note, or any other
Note now or hereafter made between Lender and Borrower (including any and all
existing Notes made between Lender and Borrower before the date hereof). The
Guarantor, Jordan Miller, has signed as Guarantor the above referenced Note and
by signing this guaranty, acknowledges privity of contract and his contractual
and economic benefit from these agreements. In the event Borrower fails to repay
the Note, Guarantor agrees to repayment of the Note through garnishment of
commission otherwise paid to Guarantor by Lender or its affilaites. Guarantor
expressly agrees that the validity of this agreement and the obligations of the
Guarantor hereunder shall in no way be terminated, affected, or impaired by
reason of the granting by the Lender of any indulgence to the Borrower or by
reason of the assertion by the Lender against the Borrower of any of the rights
or remedies reserved to the Lender pursuant to the provisions of Note by
operation of law or otherwise, the Guarantor hereby waiving all suretyship
defenses. Guarantor(s) authorizes Lender, without notice or demand and without
affecting their liability hereunder from time to time, with the consent of
Borrower, to change any of the terms, conditions, covenants or provisions of any
instrument of indebtedness and/or amend, modify, extend, change or supplement
any instrument of indebtedness. The Guarantor further covenants and agrees that
this Guaranty shall remain and continue in full force and effect as to any
renewal, modification, or extension of the Note. Guarantor further agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys', paralegal fees, accountants' and expenses paid or incurred by Lender
in collection of all or any part of the obligations from, or in prosecuting any
action against, Guarantor or any other guarantor of all of any part of the
obligations guaranteed herein. The failure of the Lender to insist in any one or
more instances upon a strict performance or observance of any of the terms,
provisions, or covenants of the Note or to exercise any right therein contained
shall not be construed to be a waiver or relinquishment for the future of such
terms, provision, covenant or right. Receipt by the Lender of rent with
knowledge of the breach of any provision of such Note shall not be deemed a
waiver of such breach. No subletting assignment, other transfer of such Note, or
any interest therein, whether or not with Lender's consent shall operate to
extinguish or diminish the liability of the Guarantor under this Guaranty; and
wherever reference is made to the liability of the Borrower, such reference
shall be deemed likewise to refer to the Guarantor. The Guarantor waives notice
of acceptance of this Guaranty, and further waives protest, presentment, demand
for payment, demand for performance, notice of default or non-payment, notice,
and any and all rights of subrogation, reimbursement, indemnity, contribution,
or any claim which Lender may now or hereafter have against the Borrower or any
other person directly or contingently liable for the obligations guaranteed
hereunder, or against or with respect to the Borrower's property (including,
without limitation, property collateralizing its obligations to Lender, arising
from the existence or performance of this Guaranty). Whenever possible, each
provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provisions of this Guaranty
shall be invalid under such law, such provisions shall be ineffective to the
extent of such prohibition or invalidity and shall not invalidate the remainder
of such remaining provisions of this Guaranty. This Guaranty shall be binding
upon the undersigned and upon the successors, heirs and legal representatives of
the undersigned and shall inure to the benefit of the Lender's successors and
assigns; all references herein to the Borrower and to the undersigned shall be
deemed to include their successors, heirs and legal representatives, as
applicable. Borrower's successors and assigns shall include, without limitation,
receiver, trustee or debtor in possession of or for Borrower. All reference to
the singular shall be deemed to include the plural where the context so
requires. Convertible Note Guaranty



 

 

   

 

[ex10_306.jpg]

 



This Guaranty has been executed, delivered and accepted at and shall be deemed
to have been made at Cook County, Illinois, and shall be interpreted and the
rights and liabilities of the parties hereto determined, in accordance with the
laws and decisions of the State of Illinois, and the undersigned agrees to the
exclusive jurisdiction of any state or Federal court within Cook County,
Illinois and waives personal service of any and all process upon them, and
agrees that all such service of process shall be deemed given upon the earlier
of (a) when received or (b) three days after mailing by certified or registered
mail or (c) one day after being sent by reputable overnight courier to the
undersigned at the address indicated below. Guarantor may change his/their
address for purposes of the preceding sentence by prior written notice to
Lender. The undersigned waives, at the option of Lender, trial by jury, and
objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder and consents to such legal or equitable relief as is
deemed appropriate by the court. This Guaranty may not be modified orally, but
only by a written instrument signed by both Guarantor and Lender. Each
individual signing herein below on behalf of Guarantor individually represents
and warrants that he has the right, power and authority to sign on behalf of
Guarantor; that Guarantor (if a corporation) has passed a resolution authorizing
the execution of this Guaranty, that this Guaranty is enforceable against
Guarantor in accordance with its terms; that Guaranty is bound hereby. IN
WITNESS WHEREOF, the undersigned has caused this instrument to be executed on
the date first written above. GUARANTOR: , individually Signature Name Home
Address City, State, Zip e-mail Cell Phone Convertible Note Guaranty 2



